RICE, J.
It is settled in this State, that a widow may maintain trover for personal property belonging to the estate of her deceased husband, of which she had possession several years after his death, when no letters of administration have been granted on his estate. — Brown v. Beason, 24 Ala. 466; Lowremore v. Berry, 19 ib. 130.
From this the necessary implication is, that the widow in such a case has a special property, which the law sanctions and protects. It also follows, that the widow of appellant’s intestate could have maintained trover against Crum, if, after hiring the slave now in controversy from her in 1837, and after the expiration of the term of hire, he had refused to return the slave to her ; no administration on the estate having-been granted until 1852. The same law which conferred this right upon her as against drum, cannot be so inconsistent and unjust as to declare, that by becoming her mere bailee, and holding under her until the termination of the bailment, and then restoring to her the slave in as good condition as when received by him, he became liable in trover to an administrator in chief of her deceased husband, subsequently appointed, for the value of the slave and interest thereon. Ward v. Bevil, 10 Ala. R. 197; Schley v. Lyon, 6 Geo. R. 530; Harker v. Dement, 9 Gill’s R. 7.
We admit that, in this State, the general rule is, that the measure of damages in trover is the value of the property at the time of the conversion and interest thereon. But this rule was adopted to effect the great object for which trover was designed. That object is, to give to the plaintiff a full indemnity for the injury sustained by the wrongful conversion of his property by the defendant, and to prevent the defendant from deriving any benefit from his own wrongful act. The rule can only be justly invoked, or applied, for the purpose of effecting that object. There are exceptions to the rule, and cases to which it has no just application. In ascer*471taining the damages in many actions of trover, it is allowable to mitigate them, by investigating and determining what (for want of a phrase of greater accuracy) is called the equity of the case. — McGowen v. Young, 2 Stew. & Por. 160; Ewing v. Blount, 20 Ala. R. 694; Sharp v. Ne Smith, 6 Rich. R. 31; Schley v. Lyon, 6 Geo. R. 530; Pierce v. Benjamin, 14 Pick. R. 356; Hopple v. Higbee, 3 Zabriskie’s R. 342.
If any error has been committed in this case, it was not against the appellant. Judgment affirmed.